DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one washer with the other face around the hole obtained in the door or window and  the friction reducing group being configured to transfer the axial clamping pressure at least partially in a radial direction  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: 
In the title for the specification the second iteration of "DOOR OR WINDOW" should be removed.
Appropriate correction is required.
Claim Objections
Claim 29 is objected to because of the following informalities:
  In line 1, "The assembly" should be replaced with "The handle assembly". 
 Appropriate correction is required.
Claim 34 is objected to because of the following informalities:
  "providing the handle wherein is inserted the pin element fastened to the handle and protruding from the handle" is improper. A suggested edit is ”the handle wherein the pin element is fastened to and is thereby protruding from the handle”. For the purposes of examination it is assumed this edit was made.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  21-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 21, 28, 34, and 36, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination the preceding example following the phrase “for example” does not limit the scope of the invention.
Regarding claims 21, 28, 34, and 36, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination the preceding example following the phrase “such as” does not limit the scope of the invention.
Regarding Claim 30, claim 30 recites the limitation "wherein the handle a" in lines 2-4.  
These limitations were already cited in independent claim 21, which this claim depends on. It is unclear how these limitations further define the scope.
For the purposes of examination it is assumed that these limitations do not further limit the scope.
Regarding claim 31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to the remaining claims, they are rejected due to their dependent nature on the independent claims: 21, 34, and 36.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 26-29, 32-35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staigl et al. EP 3205794 A1 (here in after Staigl).
In regards to claim 21, In light of previous 112b rejection, Staigl teaches a handle assembly for a door or window (fig 1) having a defined thickness, the handle assembly comprising a handle (14’) suitable for installation on one side of the door or window (fig 1) and a second element (14’’), for example a second handle, suitable to be mounted on an opposite side of the door or window (fig 1); a pin element (16) having a main extension along a pin rotation axis (X) and suitable to penetrate the door or window in a hole obtained in the door or window (fig 2), said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element a variable depth (fig 2), said pin element being rotatable around the pin rotation axis (X) upon force exerted on the handle (fig 1, fig 2); a friction reducing group (26, 40, 44) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being suitable to be coaxially arranged on the pin element and to be positioned at least between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23)  configured to constrain 
In regards to claim 22, Staigl teaches the handle assembly of claim 21, wherein the friction reducing group is configured to transfer the axial clamping pressure at least partially in a radial direction perpendicular to the axial direction (during assembly, para 29).
In regards to claim 26, Staigl the handle assembly of claim 21, wherein the clamping devices comprise an interfering element suitable to mechanically interfere with the pin element (grub screw in para 23), said interfering element being actuatable by an operator so as to adjust axial pressure of the handle and/or of the second element on the respective side of the door or window when the handle assembly is installed on the door or window (para 28).
In regards to claim 27, Staigl teaches the handle assembly of claim 26, wherein the clamping devices comprise at least one first protuberance or recess made on the pin element wherein said interfering element engages (para 28).
In regards to claim 28,  as best understood in light of previous 112b rejection, Staigle teaches the handle assembly of claim 27, wherein the interfering element is a threaded pin, for example a grub screw (grub screw in para 23), movable along a perpendicular direction (Y) in the axial direction, and wherein the recess comprises at least one inclined surface on which engages an end of the threaded pin so that movement of the pin along said perpendicular direction corresponds to a sliding of the pin on the at least one inclined surface and to a change in the axial clamping pressure (para 28).
In regards to claim 29, Staigl teaches the assembly of claim 27, wherein the clamping devices comprise at least one second protuberance or recess made on the pin element on an opposite side of at least one second protuberance or recess (para 23, fig 3).
In regards to claim 32, Staigl teaches the handle assembly of claim 21, further comprising at least one washer (40) suitable for engaging the friction reducing group on one face (inner face, para 22), and one side of the door or window on the other face around the hole obtained in the door or window (right face 40’ fig 2).
In regards to claim 33, Staigl teaches a door (12) or window assembly comprising a door (12) or window and the handle assembly of claim 21 (see rejection for claim 21) installed on the door or window, wherein the handle assembly installed on the door or window is without a backplate (fig 1).
In regards to claim 34, As best understood in light of previous 112b rejection, Staigl teaches a method for installing a handle assembly on a door (12) or window having a defined thickness, said handle assembly comprising: a handle (14’) suitable for installation on one side of the door (fig 1) or window and a second element (14’), for example a second handle, suitable to be mounted on an opposite side of the door or window (fig 1); pin element (16) having a main extension along a pin rotation axis and suitable to penetrate the door (fig 2) or window in a hole (fig 2) obtained in the door or window, said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element at a variable depth (fig 2), said pin element being rotatable around the pin rotation axis upon force exerted on the handle (fig 2); a friction reducing group (44 and 26) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being suitable to be coaxially arranged on the pin element and to be positioned at least between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23) configured to constrain the handle and/or the second element on the pin element at adjustable distances along the axial direction (X) according to the thickness of the door or 
In regards to claim 35, Staigl teaches the method of claim 34, wherein step c) provides for engaging a second interfering element with a notched region during the axial movement of approach until a stable configuration of the interfering element on the notched region is reached (para 28).
In regards to claim 37, Staigl teaches the method of claim 36, wherein actuating the clamping devices involves actuating a first interfering element with the pin element so as to generate an additional approach between the handle and the second element resulting in an intensity increase of the axial pressure of the second element and of the handle on the sides of the door or window (para 28).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Staigl in view of Nagy et al. US 2699353 A (hereinafter Nagy). 
In regards to claim 23, Staigl teaches the handle assembly of claim 21, wherein the handle and/or the second element comprise an axial body extending along a direction perpendicular to a side of the door or window when the handle assembly is installed on the door or window (fig 2), a clamping chamber obtained in said axial body (fig 2).
However Staigl does not teach where said clamping chamber is suitable to accommodate at least partially or entirely the friction reducing group and the clamping devices. Staigle instead teaches the friction reducing group being on the outside of the door handle.
Nagy teaches a door handle for a door (10) with clamping members (30) tightening onto the pin (22) and friction reducing members (25, 50) entirely encompassed within the handle (fig 3, fig 8). 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have simply substituted Staigl’s door handle for Nagy’s in order to obtain the predictable result of attracting users (Nagy, para 9).
In regards to claim 24, Staigl teaches handle assembly of claim 21, wherein the friction reducing group is an annular slide bearing (para 29).
Staigl doesn’t however teach wherein that annual the friction reducing group is a ball bearing. An annular slide bearing can however be a ball bearing.
Nagy teaches a friction reducing group (50) around the spindle (22) inside the handle (fig 3) wherein the friction reducing group is a ball bearing Fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have simply substituted Staigl’s door handle for Nagy’s in order to obtain the predictable result of attracting users (Nagy, para 9).
In regards to claim 25, Staigl in view of Nagy teaches the handle assembly of claim 24, wherein a ball bearing ball chamber (Nagy, 25) is at least partially or entirely accommodated in the axial body (Nagy, fig 3).
In regards to claim 30, Staigl teaches the handle assembly of claim 29, wherein the handle assembly comprises a handle (14’) suitable for installation on one side of the door or window (fig 1) and a second element (14’) suitable to be mounted on an opposite side of the door or window (fig 1) and a friction reducing group (44’ and 26’) configured to reduce friction generated by a rotating movement of the handle, wherein the handle and/or the second element comprise an axial body (15) extending along a direction perpendicular to a side of the door or window when the handle assembly is installed on the door or window (fig 6), a clamping chamber being obtained in said axial body (fig 2) wherein the second interfering element is a pin (grub screw of para 23) or a retaining plate contained inside the clamping chamber and integrally connected to the handle or to the second element or to the friction reducing group (para 28). 
However Staigl does not teach that the axial body is suitable to accommodate at least partially or entirely the friction reducing group, and wherein the second interfering element is a pin or a retaining 
Nagy teaches a door handle for a door (10) with clamping members (30) tightening onto the pin (22) and friction reducing members (25, 50) entirely encompassed within the handle (fig 3, fig 8). 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have simply substituted Staigl’s door handle for Nagy’s in order to obtain the predictable result of attracting users (Nagy, para 9).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigl in view of Nagy as applied to claims 23-25 and 30 above, and further in view of Shamp et al US 8544903 B1 (hereinafter Shamp).

In regards to claim 31, Staigl in view of Nagy teaches the handle assembly of claim 23.
However they do not teach, wherein the handle assembly comprises an elastic element, such as a spring, suitable to generate an elastic thrust force in the axial direction (X), said elastic element being contained in the clamping chamber.
Shamp teaches a handle assembly (fig 48), using clamping means (189), wherein the handle assembly comprises an elastic element (56), such as a spring, suitable to generate an elastic thrust force in the axial direction (column 6, lines 26-32), said elastic element being contained in the clamping chamber (fig 48).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to add Shamp’s spring to Nagy’s handle, in the clamping chamber, in between the pin and the axial body in order to urge the pin on to the transmission mechanism of the handle, for more reliable activation.
Claims 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigl in view of himself.
In regards to claim 36, As best understood in light of previous 112b rejections, Staigl teaches a method for installing a handle assembly on a door (12) or window having a defined thickness, said handle assembly comprising: a handle (14’) suitable for installation on one side of the door or window and a second element (14”), for example a second handle, suitable to be mounted on an opposite side of the door or window; a pin (16) element having a main extension along a pin rotation axis (X) and suitable to penetrate the door or window in a hole obtained in the door or window (fig 2), said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element at a variable depth (fig 2), said pin element being rotatable around the pin rotation axis upon force exerted on the handle (fig 1); a friction reducing group (44,26) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being suitable to be coaxially arranged on the pin element and to be positioned at least between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23) configured to constrain the handle and/or the second element on the pin element at adjustable distances along the axial direction according to the thickness of the door or window (para 28), so that when the handle assembly is installed on the door or window, an axial clamping pressure of the handle and of the second element is maintained on the respective side of the door or window (para 28), the method comprising the steps of. a) inserting the pin element in a through-hole of the door or window and securing the pin element to a handle on one side of the door or window (para 3); b) inserting the pin element protruding from the hole on the opposite side of the door or window into a second element (para 2), e.g. a second handle, by an axial movement of approach between the handle and the second element until the door or window is encountered; c) actuating the clamping devices to reach a 
Hopwever Staigl does not teach wherein said axial pressure being such that it generates an axial force of at least 1000 N between the second element and the handle with the sides of the door or window.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an axial pressure of at least 1000 N between the second element and the handle by increasing the pin and fixing member strength, in order to further reduce play in the mounted handle system (Staigl para 28), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
In regards to claim 38, Staigl teaches the method of claim 34.
However, Staigl does not teach wherein intensity increase of the axial pressure is such that it generates an axial force of at least 1000 N between the second element and the handle with the sides of the door or window.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an axial pressure of at least 1000 N between the second element and the handle by increasing the pin and fixing member strength, in order to further reduce play in the mounted handle system (Staigl para 28), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rousseau FR 2493894 A - teaches a similar shapes for engagement. 
Toccanier FR 2314988 A – teaches a similar sloped surface fixing member interaction.
Weber US 0843052 A – teaches a pin similar to disclosures different embodiments.
Kuper et al. ES 1148208 U– teaches components in the interior of the handle.
Nadgouda US 20130015672 A1 – mteaches similar components mounted inside the handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/              Examiner, Art Unit 3675                                                                                                                                                                                          

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675